In Mandamus. On answer of respondent. Alternative writ granted, and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prae.R. X:
The parties shall file any evidence they intend to present within 20 days of the date of this entry; relators shall file their brief within 10 days of the filing of the evidence; respondents shall file their brief within 20 days after the filing of relators’ brief; and relators may file a reply brief within 7 days after filing of respondents’ brief.